Judgment, Supreme Court, Bronx County (John Stackhouse, J.), rendered May 4, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 8 to 16 years, unanimously affirmed.
Evidence of an uncharged drug transaction immediately preceding the instant sale was admissible as to the sale charge as well as the charge of possession with intent to sell (People v Pressley, 216 AD2d 202, lv denied 86 NY2d 800). Defendant’s claims of error with respect to the manner in which this evidence was introduced are unpreserved and without merit.
We perceive no abuse of sentencing discretion. Concur— Murphy, P. J., Rosenberger, Rubin and Mazzarelli, JJ.